Citation Nr: 0639036	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied an initial disability 
evaluation in excess of 30 percent following the grant of 
service connection for residuals of lung cancer.

In May 2004, March 2005, and December 2005, the Board 
remanded this matter for further development.  In March 2005, 
the Board granted an earlier effective date of November 26, 
1986, for the award of service connection for lung cancer.  


FINDINGS OF FACT

1.  The veteran's residuals of lung cancer have not resulted 
in severe impairment manifested by exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping, or by ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.

2.  Pulmonary function test results have not revealed FEV-1 
of 40 to 55 percent of predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) of 40 to 55 percent of predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) since October 7, 1996.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for residuals of lung cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.97, Diagnostic Code 6603 (in effect prior to October 
7, 1996), and Diagnostic Codes 6819-6604 (effective October 
7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The June 2004 and January 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The January 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Court has 
held that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.


Increased Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

The criteria for evaluating the veteran's service-connected 
respiratory disability, are provided at 38 C.F.R. § 4.97.  
The provisions of the rating schedule for determining the 
disability evaluations for respiratory disorders were changed 
effective October 7, 1996.  See 61 Fed. Reg. 46, 720-46, 731 
(1996).

Under the regulations in effect prior to October 7, 1996, the 
diagnostic code most appropriate for rating the veteran's 
lung disease was Diagnostic Code 6603, the code for pulmonary 
emphysema.  This diagnostic code provided for a 30 percent 
rating for moderate impairment manifested by moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface, or by pulmonary function 
tests consistent with findings of moderate emphysema.  A 60 
percent rating was warranted for severe pulmonary disability 
resulting in exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping; ventilatory impairment of severe degree confirmed 
by pulmonary function tests with marked impairment of health.  
A 100 percent rating was warranted when the condition was 
pronounced; intractable and totally incapacitating; with 
dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest X-rays and 
pulmonary function tests.  38 C.F.R. § 6603 (in effect prior 
to October 7, 1996).

The veteran's lung cancer residuals are currently evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6819-6604.  

Under the new rating criteria, a 100 percent rating is 
warranted for disability manifested by an FEV-1 less than 40 
percent of predicted value; or the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40 percent of predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  A 60 percent rating is warranted 
for disability manifested by FEV- 1 of 40 to 55 percent of 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent of predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

At the time of a November 1986 PFT study, the veteran was 
noted to have a mild obstructive pulmonary impairment.  PFT 
studies revealed a FEV-1 of 70 percent predicted and  FEV-
1/FVC of 96 percent.

In a December 1986 letter, the veteran's private physician, 
J. DeFrance, M.D., indicated that the veteran was able to 
dress and undress himself without assistance, feed himself, 
maintain a clean and presentable appearance, protect himself 
and cope with the hazards of daily living, and to attend to 
the wants of nature without assistance.  He was also able to 
leave his premises unassisted.  

In a January 1987 letter, J. Pezzimenti, M.D., indicated that 
the veteran had been under his care since October 1986.  It 
was indicated that after receiving several courses of 
radiation and chemotherapy, the veteran appeared to be 
currently free of disease.  He noted that while the veteran's 
treatment had left him pancytopenic and with a decreased 
activity tolerance, he remained relatively unimpaired in the 
areas addressed by Dr. DeFrance.  He was physically 
independent and was able to handle his own affairs.  The 
veteran's pancytopenic state and decreased physical endurance 
were expected to continue throughout the course of the 
chemotherapy but the veteran was not expected to become 
incapable of managing his own affairs during this time.  

At the time of a December 1998 VA examination, the veteran 
reported that he was asymptomatic.  He denied any chest pain, 
wheezing, dyspnea, coughing, or weight loss.  Physical 
examination revealed a well developed, well nourished, 
individual who was in no acute distress.  The thoracotomy 
scar was well-healed and extended from the anterior axillary 
line to the fifth cervical spine, posteriorly.  On 
auscultation, the veteran had slightly diminished breath 
sounds in the left upper region.  Diagnoses of status post 
resection of the left upper lobe and mediastinum and status 
post chemotherapy and radiation therapy for poor 
differentiated large cell carcinoma were rendered.  

PFT studies revealed a FEV-1 of 69 percent predicted and a  
FEV-1/FVC of 94 percent.  It was the examiner's impression 
that the veteran had mild obstructive airways disease.  

At the time of a December 2000 VA examination, the veteran 
had no constitutional symptoms, including no complaints of 
fever, chills, night sweats, weight change, or pleural pain.  
The veteran also reported having no shortness of breath and 
no chest pain.  The veteran was noted to be working as a 
general manager of a glass shop.  Physical examination 
revealed that the veteran's lungs were clear to auscultation, 
with no wheezes, rales, or rhonchi.  

At the time of a June 2004 VA examination, the veteran was 
again noted to be working as a general manager in a glass 
factory.  PFT studies revealed a FEV-1 of 67 percent 
predicted and a  FEV-1/FVC of 105 percent.  A diagnosis of 
status post carcinoma of the lung followed by resection, 
chemotherapy, and radiation was rendered.  

At the time of a January 2006 VA examination, the veteran was 
noted to have no symptoms or constitutional complaints of 
night sweats, weight loss, pleural pain, or fever.  The 
veteran had no shortness of breath but could not walk up and 
down the steps very fast.  He also had to restrict his 
walking pace when walking.  The veteran indicated that he was 
still employed as a general manager at the glass company.  He 
reported that he worked four days per week and that he had 
had to cut down on the number of hours that he worked due to 
tiredness and an inability to continue working.  

The examiner indicated that there was no residual pulmonary 
embolism, respiratory failure, or evidence of chronic 
pulmonary thromboembolism.  There was no ankylosis 
spondylosis which would restrict chest excursion.  Pulmonary 
hypertension and congestive heart failure were not present.  
There was no evidence of sleep apnea.  The veteran reported 
that chest x-rays taken at Danbury Hospital in December 2005 
were negative.  The examiner rendered diagnoses of poorly 
differentiated large cell carcinoma of the lung and status 
post resection, chemotherapy followed by radiation.  

PFT studies revealed a FEV-1 of 62 percent predicted, a  FEV-
1/FVC of 82 percent predicted, and a Dsb of 94 percent 
predicted.  It was the examiner's impression that the veteran 
had mild obstructive airways disease.  

In an August 2006 addendum, the January 2006 VA examiner 
indicated that the DSB (DLCO) had been found to be normal in 
the PFT interpretation.  

As noted above, the veteran is entitled to evaluation under 
both the old and new criteria for respiratory disorders.  
Currently, he has a 30 percent disability rating for 
residuals of lung cancer.  A careful review of the evidence 
under either criteria demonstrates that an increased rating 
is not warranted at this time.

Considering first the criteria in effect prior to October 7, 
1996, the evidence does not suggest severe disability with 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping, or 
ventilatory impairment of severe degree confirmed by 
pulmonary function test with marked impairment of health.  
The veteran has not reported being unable to walk or climb 
stairs without stopping at any time.  He noted that he had to 
pace himself when walking long distances or climbing stairs 
at his most recent VA examination, but there were no reports 
or findings of him being unable to climb one flight of stairs 
or walking one block without stopping.  

Ventilatory impairment of a severe degree has also not been 
demonstrated.  The VA examinations revealed no rales, 
rhonchi, wheezes, prolonged expiration, clubbing or cyanosis.  
There were no decreased breath sounds, and the veteran did 
not have a barrel chest, prolonged expiratory phase, or chest 
pain.  Moreover, PFT testing has revealed no more than mild 
obstructive airways disease.  The veteran has also not 
undergone frequent or prolonged hospitalization due to his 
service-connected residuals of lung cancer.

Overall, the disability picture does not suggest severe 
impairment.  Based on these findings, a rating in excess of 
30 percent under the criteria in effect prior to October 7, 
1996, is not warranted.

Likewise, review of the evidence in light of the revised 
criteria effective October 7, 1996, does not suggest an 
increased rating is warranted.  The new rating criteria are 
based upon specific numeric results of various pulmonary 
function tests, as is noted above.  November 1986 PFT studies 
revealed FEV-1 of 70 percent of predicted and a FEV-1/FVC was 
96 percent.  At the time of a December 1998 VA examination, 
PFT studies revealed a FEV-1 of 69 percent of predicted and a  
FEV-1/FVC of 94 percent.  At the time of a June 2004 VA 
examination, PFT studies revealed a FEV-1 of 67 percent of 
predicted and a FEV-1/FVC of 105 percent.  At the time of a 
January 2006 VA examination, PFT studies revealed a FEV-1 of 
62 percent of predicted, FEV-1/FVC of 82 percent predicted, 
and a Dsb of 94 percent predicted.  In an August 2006 
addendum, the January 2006 VA examiner indicated that the DSB 
(DLCO) had been found to be normal in the PFT interpretation.  
These results do not equal or more nearly approximate those 
necessary for the next higher rating of 60 percent under 
Diagnostic Code 6819-6604.  There has also been no 
demonstration of cor pulmonale (right heart failure); or 
right ventricular hypertrophy; or pulmonary hypertension 
(shown by Echo or cardiac catheterization); or episode(s) of 
acute respiratory failure; or that the veteran is required to 
use outpatient oxygen therapy.  As such, the criteria for an 
evaluation in excess of 30 percent under the new criteria 
have not been met.   


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected residuals of lung cancer have resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's lung 
cancer residuals markedly interfere with his employment.  The 
veteran has been employed as the general manger of a glass 
company for many years.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 30 percent for residuals of lung 
cancer at any time is denied.  




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


